Case 2:13-cr-00003-JPH-CMM Document 83 Filed 10/27/20 Page 1 of 1 PageID #: 215




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

 UNITED STATES OF AMERICA,                 )
                                           )
                          Plaintiff,       )
                                           )
                     v.                    )    No. 2:13-cr-00003-JPH-CMM
                                           )
 DANNY K. HIGHT,                           )
                                           )
                          Defendant.       )



            ORDER ADOPTING REPORT AND RECOMMENDATION

       Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

 ADOPTS Magistrate Judge Craig M. McKee's Report and Recommendation

 and all findings therein, dkt. [82]. The Court now ORDERS that Mr. Hight's

 supervised release is therefore REVOKED, dkts. [45], [65], and Mr. Hight is

 sentenced to the custody of the Attorney General or his designee for

 imprisonment of 16 months with no supervised release to follow.

 SO ORDERED.

 Date: 10/27/2020




 Distribution:

 All ECF-registered counsel of record

 United States Probation Office

 United States Marshal
